McCarthy, J.
We have given this case very careful study,, and thjnk that the various objections claimed by the appellant have been inet, and the case was correctly submitted to the jury.
The " complaint was proper in form, -and sufficiently complied with claim of appellant. Code (hv- Pfioc. § 533.
The authority cited by appellant as controlling this case, to-wit, Van Wickle v. Mech. & Traders' Ins. Co., 97 N. Y. 350, 353, is distinguished in the case of Singleton v. Phœnix Ins. Co., 132 id. 298, 303, 304, and in our ‘ judgment meets this-case. ■ .-.
We find no errors, and the judgment must be affirmed, with costs. ■ ’
Van Wygk, J., concurs. . ) .
- Judgment. affirmed, with costs. ■